Per Curiam.

Respondent was admitted to the Bar in the First Department in 1961. In 1965, he was convicted in California on six felony counts of crimes which are felonies under the laws of the State of New York. In 1973, he was disbarred in California. Upon the petition of the Association of the Bar that the respondent’s name be struck from the roll of attorneys pursuant to subdivision 4 of section, 90 of the Judiciary Law of the State of New York, the respondent removed the proceeding to the United States District Court for the Southern District of New York pursuant to the provisions of section 1446 of title 38 of the Urnted States Code. A motion to remand to this court was granted by the Honorable Henry F. Werker, D. J. (74 Civ. 4071) in an opinion Which details the various steps by the respondent to avoid the application of the criminal law and the rules of discipline.
An attorney, convicted of a crime cognizable as a felony under the law of New York, pursuant to the provisions of subdivision *5564 of section 90 of the Judiciary Law, ceases to be an attorney and counselor at law or competent to practice law as such. (Matter of Ginsberg, 1 N Y 2d 144; Matter of Donson, 44 A D 2d 335; Matter of Donegan, 282 N. Y. 285, 288.)
Accordingly, respondent’s name is stricken from the roll of attorneys.
MoGivern, P. J., Kupferman, Murphy, Lupiano and Tilzer, JJ., concur.
Respondent’s name struck friom the roll of attorneys and counsellors at law of the State of New York.